
	

113 HR 4497 IH: To amend the Internal Revenue Code of 1986 to provide tax relief for damages relating to federally declared disasters during September 2013, and for other purposes.
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4497
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. Gardner introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax relief for damages relating to federally
			 declared disasters during September 2013, and for other purposes.
	
	
		1.Expensing of qualified disaster expenses
			(a)In generalParagraph (2) of section 198A(b) of the Internal Revenue Code of 1986 is amended—
				(1)by striking before January 1, 2010 in subparagraph (A) and inserting before January 1, 2010, or during September 2013, and
				(2)by striking before such date each place it appears in subparagraphs (B) and (C) and inserting before January 1, 2010, or during September 2013.
				(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred after August 31, 2013.
			2.Increased limitation on charitable contributions for disaster relief
			(a)IndividualsParagraph (1) of section 170(b) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively, and
			 by inserting after subparagraph (E) the following new subparagraph:
				
					(F)Qualified disaster contributions
						(i)In generalAny qualified disaster contribution shall be allowed to the extent that the aggregate of such
			 contributions does not exceed the excess of 80 percent of the taxpayer's
			 contribution base over the amount of all other charitable contributions
			 allowable under this paragraph.
						(ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation under
			 clause (i), such excess shall be treated (in a manner consistent with the
			 rules of subsection (d)(1)) as a charitable contribution to which clause
			 (i) applies in each of the 5 succeeding years in order of time.
						(iii)Coordination with other subparagraphsFor purposes of applying this subsection and subsection (d)(1), contributions described in clause
			 (i) shall not be treated as described in subparagraph (A) and such
			 subparagraph shall be applied without regard to such contributions.
						(iv)Qualified disaster contributionsFor purposes of this subparagraph, the term qualified disaster contribution means any charitable contribution if—
							(I)such contribution is for relief efforts related to a federally declared disaster (as defined in
			 section 165(h)(3)(C)(i)) which occurs after August 31, 2013,
							(II)such contribution is made during the period beginning on the applicable disaster date with respect
			 to the disaster described in subclause (I) and ending on December 31,
			 2014, and
							(III)such contribution is made in cash to an organization described in subparagraph (A) (other than an
			 organization described in section 509(a)(3)).
							Such term shall not include a contribution if the contribution is for establishment of a new, or
			 maintenance in an existing, donor advised fund (as defined in section
			 4966(d)(2)).(v)Applicable disaster dateFor purposes of clause (iv)(II), the term applicable disaster date means, with respect to any federally declared disaster described in clause (iv)(I), the date on
			 which the disaster giving rise to the Presidential declaration described
			 in section 165(h)(3)(C)(i) occurred.
						(vi)Substantiation requirementThis paragraph shall not apply to any qualified disaster contribution unless the taxpayer obtains
			 from such organization to which the contribution was made a
			 contemporaneous written acknowledgment (within the meaning of subsection
			 (f)(8)) that such contribution was used (or is to be used) for a purpose
			 described in clause (iv)(III).
						.
			(b)Corporations
				(1)In generalParagraph (2) of section 170(b) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (C) as subparagraph (D) and by inserting after subparagraph
			 (B) the following new subparagraph:
					
						(C)Qualified disaster contributions
							(i)In generalAny qualified disaster contribution shall be allowed to the extent that the aggregate of such
			 contributions does not exceed the excess of 20 percent of the taxpayer's
			 taxable income over the amount of charitable contributions allowed under
			 subparagraph (A).
							(ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation under
			 clause (i), such excess shall be treated (in a manner consistent with the
			 rules of subsection (d)(1)) as a charitable contribution to which clause
			 (i) applies in each of the 5 succeeding years in order of time.
							(iii)Qualified disaster contributionThe term qualified disaster contribution has the meaning given such term under paragraph (2)(F)(iv).
							(iv)Substantiation requirementThis paragraph shall not apply to any qualified disaster contribution unless the taxpayer obtains
			 from such organization to which the contribution was made a
			 contemporaneous written acknowledgment (within the meaning of subsection
			 (f)(8)) that such contribution was used (or is to be used) for a purpose
			 described in paragraph (1)(F)(iv)(III).
							.
				(2)Conforming amendments
					(A)Subparagraph (A) of section 170(b)(2) of such Code is amended by striking subparagraph (B) applies and inserting subparagraphs (B) and (C) apply.
					(B)Subparagraph (B) of section 170(b)(2) of such Code is amended by striking subparagraph (A) and inserting subparagraphs (A) and (C).
					(c)Effective dateThe amendments made by this section shall apply to contributions after August 31, 2013.
			
